ACCEPTED
                                                                                                                                                    12-15-00159-CR
                                                                                                                                       TWELFTH COURT OF APPEALS
                                                                                                                                                     TYLER, TEXAS
                                                                                                                                              10/23/2015 3:21:56 PM
                                                                                                                                                          Pam Estes
                                                                                                                                                             CLERK
                                                CAUSE NO. 12-15-00159-CR

 STATE OF TEXAS                                                         §        IN THE

 VS.
                                                                         §                            FILED IN
                                                                                               12th COURT OF APPEALS
                                                                        §
                                                                        §        TWELFTH COURT      TYLER, TEXAS
 SHENETHA KING                                                          §        OF APPEALS    10/23/2015 3:21:56 PM
                                                                                                      PAM ESTES
                                                                                                        Clerk
                      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

           N o w c o m e s S H E N E T H A K I N G , A p p e l l a n t in t h e a b o v e styled a n d n u m b e r e d c a u s e ,
a n d m o v e s t h i s C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t t o R u l e
38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the following:

           1.         T h i s c a s e is o n a p p e a l f r o m t h e Third Judicial District C o u r t o f A n d e r s o n
County, Texas.
           2.         T h e case below w a s styled the S T A T E O F T E X A S vs. S H E N E T H A KING,
and numbered 30989.

           3.         Appellant w a s convicted of Theft of Property.
           4.         A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 2 y e a r s in t h e S t a t e Jail D i v i s i o n o f t h e
T e x a s Department of Criminal Justice o n M a y 1, 2 0 1 5
           5.         Notice of appeal w a s given on M a y 27, 2015.
           6.         T h e clerk's record w a s filed o n S e p t e m b e r 1 1 , 2 0 1 5 ; t h e reporter's record
w a s filed o n S e p t e m b e r 2 3 , 2 0 1 5 .
           7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n O c t o b e r 2 3 , 2 0 1 5 .
           8.         A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
November 23, 2015.
           9.         N o p r i o r e x t e n s i o n s t o f i l e t h e b r i e f h a v e b e e n f i l e d in t h i s c a u s e .
           10.        D e f e n d a n t is currently incarcerated.
           11.        Appellant relies o n t h e following facts a s good c a u s e for t h e requested

                                                                                                                                       Page No. 1
extension:
           A p p e l l a n t ' s a t t o r n e y h a s b e e n u n a b l e t o properly r e v i e w t h e record o r visit w i t h
A p p e l l a n t . A p p e l l a n t is i n c a r c e r a t e d a t t h e P l a n e S t a t e J a i l i n D a y t o n , T e x a s . A p p e l l a n t ' s
attorney has scheduled a telephone conference with Appellant. Appellant's attorney w a s
not Appellant's trial attorney.

           WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e t o File A p p e l l a n t ' s Brief, a n d for s u c h o t h e r a n d further relief
as the Court m a y d e e m appropriate.

                                                                       Respectfully submitted,
                                                                       P H I L I P C. F L E T C H E R
                                                                       Attorney at Law
                                                                       8 0 0 North Mallard
                                                                       Palestine, T e x a s 75801
                                                                       Telephone: (903) 731-4440
                                                                       FaGsimileKOQS) 731-4474



                                                                                       . FL'ETCHER
                                                                             State Bar No. 00787478
                                                                             Attorney for S H E N E T H A K I N G

                                                   CERTIFICATE OF SERVICE

            T h i s is t o certify that o n O c t o b e r 2 3 , 2 0 1 5 , a t r u e a n d correct c o p y of t h e a b o v e a n d
foregoing d o c u m e n t w a s s e r v e d o n t h e A n d e r s o n C o u n t y District A t t o r n e y ' s Office b y

electronic filing m a n a g e r .                                                  A


                                                                       P f f i B f P C T. F FL L E T C H E R




                                                                                                                                             Page No. 2
STATE OF TEXAS                                                        §
                                                                      §
COUNTY OF ANDERSON                                                    §


                                                             AFFIDAVIT
        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled

        cause. I h a v e read the foregoing Motion T o Extend T i m e to File Appellant's

        B r i e f a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f f a c t c o n t a i n e d t h e r e i n a r e t r u e

        and correct."                                               x           T\



                                                                                                  ER
                                                                 Affiant

        SUBSCRIBED AND SWORN TO BEFORE ME o n O c t o b e r 2 3 , 2 0 1 5 , t o c e r t i f y

which witness m y hand and seal o f office.                                \




                                                                                                                                     Page No. 3